Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daft (US 2009/0069686 A1).
Regarding claims 1, 9, and 16, Daft discloses an apparatus, comprising: a capacitive micromachined ultrasonic transducer (CMUT) [0006 CMUT transducer layers; fig. 3 #40 #42 #44 #46 CMUT] directly electrically coupled to a delta-sigma analog-to-digital converter (ADC) (alternatively for claim 9: wherein the apparatus lacks an amplifier or a multiplexer between the CMUT and the delta-sigma ADC) [fig. 3 shows line directly from CMUT to #48 sigma-delta A/D converter; 0020] (alternatively for claim 16: 100-20,000 capacitive micromachined ultrasonic transducers (CMUTs); and one analog-to-digital converter (ADC) dedicated for each of the CMUTs [0023 256 elements; 0076 In one embodiment, sigma-delta conversion is performed, but other conversion may be provided. Sigma-delta conversion outputs single bit samples, but multi-bit samples may be provided. Only one conversion is performed for each element in one 

    PNG
    media_image1.png
    357
    445
    media_image1.png
    Greyscale

Regarding claims 2, 10, and 17, Daft discloses The apparatus of claim 1, wherein the apparatus comprises between 100-1,000 CMUTs and between 100-1,000 delta-sigma ADCs, each of the CMUTs directly electrically coupled to one of the delta-sigma ADCs [0023 256 elements].
Regarding claims 3, 11, and 18, Daft discloses the apparatus of claim 1, wherein the apparatus comprises between 1,000-10,000 CMUTs and between 1,000-10,000 delta-sigma ADCs, each of the CMUTs directly electrically coupled to one of the delta-sigma ADCs [0024 80x80 array of elements is 6400 elements].
Regarding claims 4, 12, and 19, Daft discloses the apparatus of claim 1, wherein the apparatus comprises between 10,000-20,000 CMUTs and between 10,000-20,000 delta-sigma ADCs, each of the CMUTs directly electrically coupled to one of the delta-sigma ADCs [0045 FIG. 3 shows one embodiment of the CMUT layer 12 with a single CMUT. Multiple such as tens, 
Regarding claims 5, 13, and 20, Daft discloses the apparatus of claim 1, wherein the CMUT and the delta-sigma ADC are monolithically integrated on a single substrate [0024 array of elements 14 is formed from silicon or other semiconductor material. The elements 14 are on silicon or other semiconductor substrate of the layer 12, such as being CMUTs formed in the surface of the substrate.; 0052 silicon transducers can connect into the chip at integrated circuit density by being manufactured directly on top of the electronics in a monolithic structure].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daft (US 2009/0069686 A1) as applied to claim 5 above, and further in view of Rothberg (US 2015/0297193 A1).
Regarding claim 6, Daft does not explicitly teach … and yet Rothberg teaches the apparatus of claim 5, further comprising a filter and a dither generator electrically coupled to the CMUT and monolithically integrated on the single substrate, wherein the dither generator is configured to output a dither output with a selectable dither noise density [abstract single chip imaging solution; 0040 CMUTs; 0108 In yet other embodiments, noise shaping may be used. Noise-shaping circuitry 
It would have been obvious to combine the integrated cmut and ADC of Daft, with the single ship noise shaping/filtering of Rothberg so that quantized noise may be to achieve rounding (Rothberg) [0106-0107].

Claims 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daft (US 2009/0069686 A1) as applied to claim 1 above, and further in view of Van Rens (US 2018/0029076 A1).
Regarding claims 7 and 14, Daft does not explicitly teach … and yet Van Rens teaches the apparatus of claim 1, wherein the delta-sigma ADC lacks an integrator distinct from the CMUT [0046 electrode 122 through the bottom dielectric layer 123 defines a capacitor, e.g. for a RC filter, which may be integrated in the CMUT cell 100.].
It would have been obvious to combine the integrated cmut and ADC of Daft, with the RC filter built into the CMUT as taught by Van Rens so that an RC integrator acts as a low pass filter to reject high frequency noise.
Regarding claims 8 and 15, Daft as modified by Van Rens teaches the apparatus of claim 1, wherein an internal capacitance of the CMUT serves as an integrator for the delta-sigma ADC [0046].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645